Citation Nr: 0830948	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1959 and from December 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2006, the veteran testified before a Veterans Law 
Judge (VLJ) who is no longer employed by the Board.  In July 
2008, the Board sent the veteran a letter advising him that 
the law requires that the VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
The RO requested that the veteran indicate whether he wished 
to have another hearing and, that same month, the veteran 
responded that he did not want an additional hearing.  The 
Board, then, finds that all due process has been satisfied 
with respect to the veteran's right to a hearing.  

This claim was previously before the Board in March 2007, at 
which time the claim was remanded for additional development, 
to include obtaining a VA examination.  All requested 
development has been conducted and the claim is properly 
before the Board for appellate consideration.  

Unfortunately, however, further evidentiary development is 
needed, and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
provide notification when further action is required on the 
part of the veteran.  


REMAND

The veteran has asserted that service connection for Crohn's 
disease is warranted because he initially manifested symptoms 
of this disability during his second period of active 
service, from December 1961 to August 1962.  The veteran 
claims that he was anxious about potentially being deployed 
to Vietnam and began experiencing symptoms, including severe 
diarrhea, nausea, vomiting, abdominal cramps, weight loss, 
and occasional fever, as a result of his stress.  

The veteran's service treatment records are negative for any 
complaints, treatment, or findings related to Crohn's 
disease, a problem involving his digestive system, or any 
symptoms generally associated therewith.  In addition, the 
service treatment records show the veteran gained weight 
during his second period of active service, despite the lay 
evidence of weight loss that has been submitted in support of 
this claim.  

The first time the veteran is shown to have a diagnosis of 
Crohn's disease is in May 1990, more than 25 years after he 
was separated from service.  However, the post-service 
medical evidence shows the veteran has consistently reported 
a history of symptoms since service, with the initial 
diagnosis of Crohn's disease and prescribed steroid treatment 
beginning in approximately 1967.  

In support of his claim, the veteran has submitted a 
statement from one of his private physicians, S.D.C., M.D., 
which purports to relate the veteran's Crohn's disease to 
service.  In his June 2002 statement, Dr. S.D.C. stated that, 
although the veteran's disability was not diagnosed until 
1968, the disability was "obviously present" during his 
second period of service, noting that he reviewed a letter 
from the veteran's ex-wife which supports the fact that the 
symptoms of Crohn's disease began during a period of stress 
during service.  Dr. S.D.C. noted that the etiology of 
Crohn's disease is not known but that environmental factors 
and emotional stress can be factors in the development of the 
disease.  Dr. S.D.C. ultimately opined that the stress of 
being recalled to active service precipitated the onset of 
the veteran's Crohn's disease.  See also April 2004 statement 
from Dr. S.D.C.  

The veteran also points to a favorable opinion rendered by a 
VA physician in June 2007.  The VA examiner noted the 
veteran's reported history, including his reports of 
diarrhea, abdominal cramps, occasional fever, and vomiting 
during and after service.  After examining the veteran, the 
VA examiner opined that it is at least as likely as not that 
the veteran's Crohn's disease is related to the stress he 
incurred during service, noting the veteran's symptoms of 
anxiety, abdominal cramps, and diarrhea during service.  The 
June 2007 VA examiner also noted that a recent study revealed 
a supporting role of stress in the course of inflammatory 
bowel disease, which can also cause a flare-up or aggravate 
the condition when patients are stressed.  The Board notes 
the June 2007 VA examiner did not review the veteran's claims 
file prior to rendering his opinion.  

Although the record contains medical opinions which purport 
to relate the veteran's Crohn's disease to service, the Board 
finds there is insufficient medical evidence of record on 
which to decide the veteran's claim.  In this context, the 
Board notes that the probative value of these statements are 
in question because neither physician reviewed the veteran's 
service treatment records or post-service medical evidence 
associated with the claims file.  As a result, the Board also 
notes that the evidentiary record is essentially the same as 
it was at the time of the March 2007 remand which requested a 
medical opinion based upon examination of the veteran and 
review of the claims file.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that compliance by the Board or the 
RO with remand instructions is neither optional nor 
discretionary).  Therefore, the Board finds a remand is 
necessary for a medical opinion based upon a review of the 
claims file, which addresses the likelihood that the 
veteran's Crohn's disease is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In addition, review of the claims file reveals the veteran 
has not been informed of how disability rating and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  On remand, the RO will be requested to 
provide the veteran with all required VCAA notice.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159 are 
fully complied with.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Request that the physician who 
conducted the June 2007 VA examination 
review the claims file and render an 
opinion as to whether there is a casual 
nexus between his currently manifested 
Crohn's disease and second period of 
active military service.  The examiner 
should note that the claims file has 
been reviewed.

a.	The examiner should render an 
opinion as to whether it is more 
likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that his Crohn's disease 
is related to the veteran's second 
period of active service, from 
December 1961 to August 1962.  

b.	The examiner is requested to 
provide an opinion as to whether 
the medical evidence dated in May 
1990 and thereafter provides any 
indication of the duration and/or 
severity of veteran's disability 
at that time.  

Note 1:  If the VA examiner concludes 
that an opinion cannot be offered 
without engaging in speculation then 
she/he should indicate this.

Note 2:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


